DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Lines 11 – 12 states, “…wherein the core supports execute of a cacheline demote instruction comprising a single machine instruction…”  Examiner believes that this should instead state, “execution”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 – 7, 9 – 13, 15 – 16, and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gaither et al. US Application Publication No. 2008/0229009 (originally cited by IDS filed 2/4/2021, herein after referred to as Gaither) in view of Habermann et al. US Patent Application Publication No. 2014/0129773 (herein after referred to as Habermann).
Regarding claim 2, Gaither describes a processor, configured to be implemented in a computer system including system memory (a system memory 324 (page 3, paragraph [0022])), comprising: a plurality of cores, at least two cores having an associated set of local caches (Processor cores 308 of Fig. 3 Each processor core 308 can include a cache hierarchy of two or more levels of cache (page 2, paragraph [0021])) including a first-level (L1) cache (L1 cache 310 (Fig. 3 and page 2, paragraph [0021])), and a second-level (L2) cache (L2 cache 312 (Fig. 3 and page 2, paragraph [0021])); a last level cache (LLC) (…a L4 shared cache 318 (page 3, paragraph [0022])); and a memory controller, communicatively coupled to the plurality of cores, configured to support access to the system memory when the processor is installed in the computer system (Memory controller 320 of Fig. 3.  The memory controller 320 processes data transfers to and from a system memory 324 (page 3, paragraph [0022])), wherein each of the L1 caches, L2 (The operating system 402 can include an instruction queue 404.  The instruction queue 404 could be implemented as an instruction pipeline, a data queue, a linked list, a data register or other memory structure… In the present example, the instruction queue 404 stores instructions that have not yet been executed by one of the processor cores 308 (page 4, paragraph [0034])), and wherein the core supports execute of a cacheline demote instruction comprising a single machine instruction (…the push engine 400 includes N line of push engine instructions, where N is an integer greater than or equal to one.  Each instruction could include, for example, an opcode (e.g., and operator) indicated at P.E. OPCODE 1 through P.E. OPCODE N and an associated operand, indicated at OPERAND 1 through OPERAND N.  Each operand could identify, for example, a block of data on which the corresponding line of opcode operates (page 4, paragraph [0036])) that when read and executed by the core results in a cacheline being demoted from a local cache having lower level to a cache having a higher level (The push engine 102 causes the block of data to be pushed to target memory 106 that is associated with the next consumer 104.  The target memory 106 could be implemented, for example, as one or more structures accessible at least by the next consumer 104, such as a local cache, a shared cache or local memory bank… Additionally, it is to be understood that the target memory 106 could be implemented as a memory structure that is accessible by multiple processor such as a shared cache memory (page 1, paragraph [0012]).  Each processor core 308 can include a push engine 326 running as a process on the associated processor core 308 (page 3, paragraph [0023]).  The at least one target memory could be implemented, for example, as local or shared cache associated with the next consumer… the at least one target memory could include the L4 shared cache 318 accessible by all of the processor cores 308 (page 3, paragraph [0025]).  The push engine 326 causes (e.g., by a push instruction) the source processor to push the coherent copy of the block data to the at least one target memory (page 3, paragraph [0027])).  Gaither does not explicitly disclose that the L1 cache is a split L1 cache comprising an L1 data cache and an L1 instruction cache, nor that instructions are read from said instruction cache.  
Habermann describes an example of a hierarchical cache structure and handling thereof.  Specifically, it is shown that the first level cache may be split into a first level data cache and a first level instruction cache (page 1, paragraph [0004]).  This structure has the advantage that the first level instruction cache and the first level data cache take the portion of the second level cache according to the access sequence in case of request misses to the second level cache (page 1, paragraph [0005]).  It is clear from the disclosure that the instructions stored in the first level instruction cache are executed [e.g., worked on] by the processor.  

Regarding claim 3, Gaither in view of Habermann describe the processor of claim 2 (see above), wherein execution of the cacheline demote instruction causes the cacheline to be demoted from the L1 data cache to the LLC (The at least one target memory could be implemented, for example, as local or shared cache associated with the next consumer… the at least one target memory could include the L4 shared cache 318 accessible by all of the processor cores 308 (Gaither, page 3, paragraph [0025])).
Regarding claim 4, Gaither in view of Habermann describe the processor of claim 3 (see above), wherein execution of the cacheline demote instruction causes a write-back of the cacheline to system memory (In certain circumstances, the block of data being pushed may be written back to system memory 110 (Gaither, page 2, paragraph [0016])).
Regarding claim 5, Gaither in view of Habermann describe the processor of claim 2 (see above), wherein the cacheline is held in a first cache at an associated level in a cache hierarchy, and wherein execution of the machine instruction causes the cacheline to be demoted to a cache that is two levels above the first cache (The at least one target memory could be implemented, for example, as local or shared cache associated with the next consumer… the at least one target memory could include the L4 shared cache 318 accessible by all of the processor cores 308 (Gaither, page 3, paragraph [0025]).  The push engine 326 causes (e.g., by a push instruction) the source processor to push the coherent copy of the block of data to the at least one target memory (Gaither, page 3, paragraph [0027])).
Regarding claim 6, Gaither in view of Habermann describe the processor of claim 2 (see above), wherein the processor includes a third level (L3) cache and a fourth level (L4) cache comprising the LLC (L3 314 and L4 318 of Fig. 3 of Gaither).
Regarding claim 7, Gaither in view of Habermann describe the processor of claim 2 (see above), wherein execution of the cacheline demote instruction causes the cacheline that is demoted to be evicted from the local cache having the lower level (As used herein, the term “push” and variations thereof are intended to encompass any transfer of a block of data to one or more potential consumer nodes that occurs in the absence of detecting a request… from the potential consumer for such block of data (Gaither, page 1, paragraph [0010]).  Additionally, the source node 108 can transfer ownership of the block of data to the target memory 106 and change the coherency state of the block of data at the source node 108 from exclusive and unmodified state (‘E’ state) or modified state (‘M’ state) to an invalid state (‘I’ state) after the block of data has been pushed to the target memory 106 (Gaither, page 2, paragraph [0018]).  Ownership of the coherent copy of the data may be transferred to the consumer to which the block of data is pushed… One skilled in the art will appreciate the multiple of possible implementations for transferring ownership of the block of data (Gaither, page 3, paragraph [0032])).
Regarding claim 9, Gaither in view of Habermann describe the processor of claim 2 (see above), wherein the processor is configured such that when installed in the computer system the processor reads instructions comprising an instruction thread including an instance of the cacheline demote instruction stored in the system memory, caches the instructions that are read in the L1 instruction cache, and executes the instruction thread (Each processor core 308 can include a push engine 326 running as a process on the associated processor core 308… (Gaither, page 3, paragraph [0023]).  Instruction cache disclosed in Habermann as described above).
Regarding claim 10, Gaither in view of Habermann describe the processor of claim 9 (see above), wherein execution of the instruction thread causes data in a cacheline in the L1 data cache that is to be demoted to be modified, and wherein demoting the cacheline to the LLC comprises overwriting data in a cacheline in the LLC with the modified data in the demoted cacheline (As a further example, if the system 100 employs a directory based cache coherency protocol such as the MESI coherency protocol, the block of data could have an associated state of ‘M’ or ‘E’ that could indicate that the block of data is exclusively owned (and modified or unmodified) by the source node 108 (Gaither, page 2, paragraph [0016]).  Ownership of the coherent copy of the data may be transferred to the consumer to which the block of data is pushed (Gaither, page 3, paragraph [0032]).  Getting a coherent copy means that it acquired the most up to date version).
Regarding claim 11, Gaither describes a method implemented on a multi-core processor (Processor cores 308 of Fig. 3) including a first- level (L1) cache (L1 cache 310 (Fig. 3 and page 2, paragraph [0021])) associated with the first core and a last level cache (LLC) (…a L4 shared cache 318 (page 3, paragraph [0022])), comprising: retrieving, via a first core of the multi-core processor, a thread of instructions and executing the thread of instructions on the first core (The operating system 402 can include an instruction queue 404.  The instruction queue 404 could be implemented as an instruction pipeline, a data queue, a linked list, a data register or other memory structure… In the present example, the instruction queue 404 stores instructions that have not yet been executed by one of the processor cores 308 (page 4, paragraph [0034])), wherein the thread of instructions includes a cacheline demotion instruction, and wherein execution of the cacheline demotion instruction causes a cacheline in an L1 cache associated with the first core to be (…the push engine 400 includes N line of push engine instructions, where N is an integer greater than or equal to one.  Each instruction could include, for example, an opcode (e.g., and operator) indicated at P.E. OPCODE 1 through P.E. OPCODE N and an associated operand, indicated at OPERAND 1 through OPERAND N.  Each operand could identify, for example, a block of data on which the corresponding line of opcode operates (page 4, paragraph [0036]).  The push engine 102 causes the block of data to be pushed to target memory 106 that is associated with the next consumer 104.  The target memory 106 could be implemented, for example, as one or more structures accessible at least by the next consumer 104, such as a local cache, a shared cache or local memory bank… Additionally, it is to be understood that the target memory 106 could be implemented as a memory structure that is accessible by multiple processor such as a shared cache memory (page 1, paragraph [0012]).  Each processor core 308 can include a push engine 326 running as a process on the associated processor core 308 (page 3, paragraph [0023]).  The at least one target memory could be implemented, for example, as local or shared cache associated with the next consumer… the at least one target memory could include the L4 shared cache 318 accessible by all of the processor cores 308 (page 3, paragraph [0025]).  The push engine 326 causes (e.g., by a push instruction) the source processor to push the coherent copy of the block data to the at least one target memory (page 3, paragraph [0027])).  Gaither does not explicitly 
Habermann describes an example of a hierarchical cache structure and handling thereof.  Specifically, it is shown that the first level cache may be split into a first level data cache and a first level instruction cache (page 1, paragraph [0004]).  This structure has the advantage that the first level instruction cache and the first level data cache take the portion of the second level cache according to the access sequence in case of request misses to the second level cache (page 1, paragraph [0005]).  It is clear from the disclosure that the instructions stored in the first level instruction cache are executed [e.g., worked on] by the processor.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Habermann teachings in the Gaither system. Skilled artisan would have been motivated to incorporate the method of a split first level cache as taught by Habermann in the Gaither system for effectively separating instructions, which are rarely reused, from data, providing better cache performance.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as cache hierarchies.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 12, Gaither in view of Habermann describe the method of claim 11 (see above), wherein execution of the cacheline demote instruction causes the cacheline to be evicted from the L1 data cache (As used herein, the term “push” and variations thereof are intended to encompass any transfer of a block of data to one or more potential consumer nodes that occurs in the absence of detecting a request… from the potential consumer for such block of data (Gaither, page 1, paragraph [0010]).  Additionally, the source node 108 can transfer ownership of the block of data to the target memory 106 and change the coherency state of the block of data at the source node 108 from exclusive and unmodified state (‘E’ state) or modified state (‘M’ state) to an invalid state (‘I’ state) after the block of data has been pushed to the target memory 106 (Gaither, page 2, paragraph [0018]).  Ownership of the coherent copy of the data may be transferred to the consumer to which the block of data is pushed… One skilled in the art will appreciate the multiple of possible implementations for transferring ownership of the block of data (Gaither, page 3, paragraph [0032])).
Regarding claim 13, Gaither in view of Habermann describe the method of claim 12 (see above), wherein the processor is installed in a system including system memory, and wherein execution of the cacheline demote instruction causes a write-back of the cacheline to the system memory (In certain circumstances, the block of data being pushed may be written back to system memory 110 (Gaither, page 2, paragraph [0016])).
Regarding claim 15, Gaither in view of Habermann describe the method of claim 11 (see above), wherein the processor is installed in a system including system memory, further comprising: reading instructions comprising the thread of instructions from system memory; and caching the instructions that are read from system memory in the L1 instruction cache (Each processor core 308 can include a push engine 326 running as a process on the associated processor core 308… (Gaither, page 3, paragraph [0023]).  Instruction cache disclosed in Habermann as described above).
Regarding claim 16, Gaither in view of Habermann describe the method of claim 15 (see above), wherein execution of the thread of instructions causes data in a cacheline in the L1 data cache that is to be demoted to be modified, and wherein demoting the cacheline to the LLC comprises overwriting data in a cacheline in the LLC with the modified data in the demoted cacheline and marking the cacheline as Modified (As a further example, if the system 100 employs a directory based cache coherency protocol such as the MESI coherency protocol, the block of data could have an associated state of ‘M’ or ‘E’ that could indicate that the block of data is exclusively owned (and modified or unmodified) by the source node 108 (Gaither, page 2, paragraph [0016]).  Ownership of the coherent copy of the data may be transferred to the consumer to which the block of data is pushed (Gaither, page 3, paragraph [0032]).  Getting a coherent copy means that it acquired the most up to date version).
Regarding claim 19, Gaither describes a tangible non-transitory machine-readable medium having instructions stored thereon comprising one or more applications configured to be executed (The push engine 102 could be implemented, for example, as a processor, or a process running on a processor with instructions for performing certain operations (page 1, paragraph [0009]).  It is well-known and conventional that instructions running on a processor must be stored on a medium readable by said processor) on a multi-core processor (Processor cores 308 of Fig. 3) including a coherent set of caches having a multi-level hierarchy including a last level cache (LLC) (…a L4 shared cache 318 (page 3, paragraph [0022])) having an instruction set architecture supporting a cacheline demote machine instruction (…the push engine 400 includes N line of push engine instructions, where N is an integer greater than or equal to one.  Each instruction could include, for example, an opcode (e.g., and operator) indicated at P.E. OPCODE 1 through P.E. OPCODE N and an associated operand, indicated at OPERAND 1 through OPERAND N.  Each operand could identify, for example, a block of data on which the corresponding line of opcode operates (page 4, paragraph [0036]).  The push engine 102 causes the block of data to be pushed to target memory 106 that is associated with the next consumer 104.  The target memory 106 could be implemented, for example, as one or more structures accessible at least by the next consumer 104, such as a local cache, a shared cache or local memory bank… Additionally, it is to be understood that the target memory 106 could be implemented as a memory structure that is accessible by multiple processor such as a shared cache memory (page 1, paragraph [0012]).  Each processor core 308 can include a push engine 326 running as a process on the associated processor core 308 (page 3, paragraph [0023]).  The at least one target memory could be implemented, for example, as local or shared cache associated with the next consumer… the at least one target memory could include the L4 shared cache 318 accessible by all of the processor cores 308 (page 3, paragraph [0025]).  The push engine 326 causes (e.g., by a push instruction) the source processor to push the coherent copy of the block data to the at least one target memory (page 3, paragraph [0027])), wherein execution of the instructions on a computing system having system memory (a system memory 324 (page 3, paragraph [0022])) and including the processor enable the computing system to: perform first processing operations on first data via execution of one of more instructions threads associated with the one or more applications on a first core of the multi-core processor (The processor cores 308 could be implemented, for example, a microprocessor cores that execute computer instructions (page 2, paragraph [0021])) having an associated first level (L1 cache) (L1 cache 310 (Fig. 3 and page 2, paragraph [0021])), the first processing operations accessing at least a portion of the first data from a shared portion of memory in the system memory, modifying a data object associated with the first data, and caching data associated with the modified data object in the L1 cache (As a further example, if the system 100 employs a directory based cache coherency protocol such as the MESI coherency protocol, the block of data could have an associated state of ‘M’ or ‘E’ that could indicate that the block of data is exclusively owned (and modified or unmodified) by the source node (page 2, paragraph [0016])); and execute one or more instances of the cacheline demote machine instruction included in an instruction thread among the one or more instruction threads to cause the data associated with the modified data object to be written to the LLC by demoting one or more cachelines in an L1 data cache to the LLC (The push engine 102 causes the block of data to be pushed to target memory 106 that is associated with the next consumer 104.  The target memory 106 could be implemented, for example, as one or more structures accessible at least by the next consumer 104, such as a local cache, a shared cache or local memory bank… Additionally, it is to be understood that the target memory 106 could be implemented as a memory structure that is accessible by multiple processor such as a shared cache memory (page 1, paragraph [0012]).  Each processor core 308 can include a push engine 326 running as a process on the associated processor core 308 (page 3, paragraph [0023]).  The at least one target memory could be implemented, for example, as local or shared cache associated with the next consumer… the at least one target memory could include the L4 shared cache 318 accessible by all of the processor cores 308 (page 3, paragraph [0025]).  The push engine 326 causes (e.g., by a push instruction) the source processor to push the coherent copy of the block data to the at least one target memory (page 3, paragraph [0027])).  Gaither 
Habermann describes an example of a hierarchical cache structure and handling thereof.  Specifically, it is shown that the first level cache may be split into a first level data cache and a first level instruction cache (page 1, paragraph [0004]).  This structure has the advantage that the first level instruction cache and the first level data cache take the portion of the second level cache according to the access sequence in case of request misses to the second level cache (page 1, paragraph [0005]).  It is clear from the disclosure that the instructions stored in the first level instruction cache are executed [e.g., worked on] by the processor.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Habermann teachings in the Gaither system. Skilled artisan would have been motivated to incorporate the method of a split first level cache as taught by Habermann in the Gaither system for effectively separating instructions, which are rarely reused, from data, providing better cache performance.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as cache hierarchies.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 20, Gaither in view of Habermann describe the tangible non-transitory machine-readable medium of claim 19 (see above), wherein execution of the instructions further enable the computing system to perform second processing operations on the modified data object via execution of one of more instructions threads associated with the one or more applications on a second core of the multi-core processor, the second processing operations accessing data associated with the modified data object from the LLC (The push engine 102 causes the block of data to be pushed to target memory 106 that is associated with the next consumer 104.  The target memory 106 could be implemented, for example, as one or more structures accessible at least by the next consumer 104, such as a local cache, a shared cache or local memory bank… Additionally, it is to be understood that the target memory 106 could be implemented as a memory structure that is accessible by multiple processor such as a shared cache memory (page 1, paragraph [0012]).  Each processor core 308 can include a push engine 326 running as a process on the associated processor core 308 (page 3, paragraph [0023]).  The at least one target memory could be implemented, for example, as local or shared cache associated with the next consumer… the at least one target memory could include the L4 shared cache 318 accessible by all of the processor cores 308 (page 3, paragraph [0025]).  The push engine 326 causes (e.g., by a push instruction) the source processor to push the coherent copy of the block data to the at least one target memory (page 3, paragraph [0027])).
Regarding claim 21, Gaither in view of Habermann describe the tangible non-transitory machine-readable medium of claim 20 (see above), wherein the one or more instructions threads executed on the first processor core comprise instructions for a producer application, and the one or more instruction threads executed on the second processor core comprise instructions for a consumer application (The push engine 102 causes the block of data to be pushed to target memory 106 that is associated with the next consumer 104.  The target memory 106 could be implemented, for example, as one or more structures accessible at least by the next consumer 104, such as a local cache, a shared cache or local memory bank… Additionally, it is to be understood that the target memory 106 could be implemented as a memory structure that is accessible by multiple processor such as a shared cache memory (page 1, paragraph [0012]).  Each processor core 308 can include a push engine 326 running as a process on the associated processor core 308 (page 3, paragraph [0023]).  The at least one target memory could be implemented, for example, as local or shared cache associated with the next consumer… the at least one target memory could include the L4 shared cache 318 accessible by all of the processor cores 308 (page 3, paragraph [0025]).  The push engine 326 causes (e.g., by a push instruction) the source processor to push the coherent copy of the block data to the at least one target memory (page 3, paragraph [0027]))
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gaither in view of Habermann, further in view of Walker US Patent Application Publication No. 2013/0346683 (herein after referred to as Walker).
Regarding claim 8, Gaither in view of Habermann describe the processor of claim 2 (see above).  They do not specifically describe wherein the L1 instruction cache and L1 data cache has an associated L1 cache agent and the LLC has an associated LLC agent, and wherein execution of the cacheline demote instruction causes a cacheline demote message to be sent from the L1 cache agent to the LLC agent to demote the cacheline to the LLC.
Walker describes a cache subsystem.  Specifically, it is disclosed that cache controller 228 is configured to control access to L2 data cache 229 for both read and write operations.  In the particular implementation shown in Fig. 3, cache controller 228 may read and provide data from L2 data cache 229 to execution unit(s) 124 (or to registers to be accessed by the execution units for execution of a particular instruction).  In addition, cache controller 228 may also perform evictions of cache lines when the data stored therein is old or is to be removed to add new data.  Cache controller 228 may also communicate with other cache subsystems (e.g., to a cache controller for an L1 cache) as well as a memory controller in order to cause data to be written to a location elsewhere in the memory hierarchy.  For example, cache controller 228 may convey frequently accessed data to subsystem comprising an L1 data cache.  In another example, cache controller 228 may evict seldom (or never) used data to by conveying it to a cache controller associated a lower level (e.g., L3) cache or to main memory (page 5, paragraph [0047]).  Walker clearly shows that each cache has a controller that controls read/write access to its associated cache and each of these controllers communicate with each other when moving data between levels.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Walker teachings in the Gaither in view of Habermann system. Skilled artisan would have been motivated to incorporate the method of managing inter-cache communication with cache controllers as taught by Walker in the Gaither in view of Habermann system for effectively conducting inter-cache management.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as cache hierarchies.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 14, Gaither in view of Habermann describe the method of claim 11 (see above).  They do not specifically describe wherein the L1 instruction cache and L1 data cache has an associated L1 cache agent and wherein the LLC has an associated LLC agent, further comprising sending a cache line demote message from the L1 cache agent to the LLC agent to demote the cacheline to the LLC.
Walker describes a cache subsystem.  Specifically, it is disclosed that cache controller 228 is configured to control access to L2 data cache 229 for both read and write operations.  In the particular implementation shown in Fig. 3, (page 5, paragraph [0047]).  Walker clearly shows that each cache has a controller that controls read/write access to its associated cache and each of these controllers communicate with each other when moving data between levels.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Walker teachings in the Gaither in view of Habermann system. Skilled artisan would have been motivated to incorporate the method of managing inter-cache communication with cache controllers as taught by Walker in the Gaither in view of Habermann system for effectively conducting inter-cache management.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as .
Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 17 describes issuing, from the core executing the thread of instructions, a request for ownership of a cacheline storing data to be modified; accessing the cacheline from the LLC and caching the cacheline in the L1 data cache; modifying data in the cacheline; and demoting the cacheline to the LLC.  While Gaither describes the push operation to send cache data to the LLC as explained above, it does not teach or suggest all the limitations presented in claim 17.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
September 29, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136